


Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of February 12, 2008 (this
“Amendment”), is made by and among JACO ELECTRONICS, INC., a New York
corporation (“Jaco”), INTERFACE ELECTRONICS CORP., a Massachusetts corporation
(“Interface” and, together with Jaco, collectively, the “Borrowers”), THE CIT
GROUP/BUSINESS CREDIT, INC., a New York corporation, as a Lender, and BANK OF
AMERICA, N.A., as a Lender.


RECITALS:


A.           The Borrowers, Agent and Lenders are parties to that certain Credit
Agreement, dated as of December 22, 2006 (as amended, modified, restated or
supplemented prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which, among other things, the Lenders extended to the Borrowers a
revolving credit.


B.           The Borrowers have requested that the Existing Credit Agreement be
amended.


C.           The Lenders party hereto have agreed to such request, upon the
terms and subject to the conditions and limitations set forth herein, and, to
accomplish the foregoing, the Borrowers and the Lenders party hereto have agreed
to execute this Amendment to the Existing Credit Agreement (as so amended, and
as further amended, modified, restated or supplemented from time to time after
the date hereof, the “Credit Agreement”).


D.           All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Existing Credit Agreement, unless
otherwise defined herein.


AGREEMENTS:


Accordingly, in consideration of the premises and the mutual covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE I


AMENDMENTS


1.1 Amendment to Article I.  The definition of “Fixed Charge Coverage Ratio” in
Section 1.01 of the Existing Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:
 
“; provided that for any applicable period of determination, beginning with the
four Fiscal Quarter period ended December 31, 2007, the write-offs in connection
with the sale by the Borrowers of Nexus Custom Electronics, Inc. and the
transactions related thereto shall be excluded from EBITDA solely for purposes
of calculating the Fixed Charge Coverage Ratio for such period”.
 



--------------------------------------------------------------------------------


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Borrowers hereby represent and warrant to the Lenders party hereto as
follows:


2.1            Compliance with Credit Agreement and Other Loan Documents.  After
giving effect to this Amendment, the Borrowers are in compliance with all of the
terms and provisions set forth in the Credit Agreement and in the other Loan
Documents to be observed or performed by the Borrowers.


2.2            Representations in Credit Agreement and Other Loan
Documents.  The representations and warranties of the Borrowers set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects.


2.3            No Event of Default.  No Default or Event of Default exists under
the Credit Agreement and the other Loan Documents, except as have been
previously waived by the Lenders.


2.4           Material Adverse Change.  Since June 30, 2006, there has been no
change in the business, assets, operations or financial condition of the Parent
and its subsidiaries, taken as a whole, which could reasonably be expected to
have a Material Adverse Effect.


2.5           Authority.  The execution and delivery by each Borrower of this
Amendment and the performance by each Borrower of its agreements and obligations
under this Amendment and the Credit Agreement (i) are within the corporate
authority of such Borrower, (ii) have been duly authorized by all necessary
corporate action of such Borrower, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to such Borrower and (iv) do not conflict with the terms of
any provision of the corporate charter or by-laws of such Borrower, or any
material agreement or other material instrument binding upon such Borrower.


2.6           Binding Obligation.  This Amendment and the other Loan Documents
constitute the legal, valid and binding obligations of each Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.


2.7           Corporate Documents.  The articles of incorporation or other
charter document and the bylaws of each Borrower have not been amended or
modified since the Effective Date.



--------------------------------------------------------------------------------


ARTICLE IIII


AFFIRMATION AND ACKNOWLEDGEMENT


Each Borrower hereby ratifies and confirms all of its Obligations and each Loan
Document and hereby affirms its absolute and unconditional promise to pay all
Obligations under the Credit Agreement.  Each Borrower hereby confirms that the
Obligations under the Credit Agreement are and remain secured pursuant to the
Loan Documents and the Liens granted thereunder as security for the Obligations
are and shall remain in full force and effect.


ARTICLE IV


CONDITIONS PRECEDENT


This Amendment shall become effective and be deemed effective as of the date
hereof (the “Second Amendment Effective Date”) upon the satisfaction by the
Borrowers or waiver by the Agent of the following conditions precedent:


(a)           Receipt by Agent of this Amendment, duly executed by the Borrowers
and Required Lenders.


(b)           Each of the representations and warranties of the Borrowers set
forth in this Amendment shall be true and correct on and as of the date hereof
as if made on and as of such date.


(c)           Receipt by Agent, in consideration of the preparation of this
Amendment by Agent’s in-house legal department, of a documentation fee of
$500.  Such fee shall be due and payable in full on the date hereof and may, at
Agent’s option, be charged to the Borrowers’ account on the due date thereof.


(c)            Receipt by Agent of such other documents, instruments, and
agreements as Agent and its counsel may reasonably request.




ARTICLE V


MISCELLANEOUS


5.1           Full Force and Effect.  As expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof.  As used in the Credit Agreement, “hereinafter”, “hereto”,
“hereof” or words of similar import, shall, unless the context otherwise
requires, mean the Credit Agreement as amended by this Amendment.


5.2           Applicable Law.  This Amendment shall be governed by and construed
in accordance with the internal laws and judicial decisions of the State of New
York.


5.3           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.  Delivery of an
executed counterpart by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart.


5.4           Expenses.  The Borrowers shall reimburse Agent for all reasonable
legal fees (including fees for the use of Agent’s in-house counsel) and
expenses, all recordation, filing, and other fees and expenses incurred by Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment and all other agreements and documents or contemplated hereby.


5.5           Headings.  The headings in this Amendment are for the purpose of
reference only and shall not affect the construction of this Amendment.


5.6           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWERS AND LENDERS PARTY HERETO EACH WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.




 
JACO ELECTRONICS, INC.



By: /s/ Jeffery D.
Gash                                                                


Name: Jeffrey D.
Gash                                                                


Title: CFO                                                                


 
INTERFACE ELECTRONICS CORP.



By: /s/ Jeffery D.
Gash                                                                


Name: Jeffrey D.
Gash                                                                


Title: CFO                                                                




THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender


By:           /s/ Andrew
Hausspiegel                                                                


Name:       Andrew
Hausspiegel                                                                


Title:         Vice
President                                                                




 
BANK OF AMERICA, N.A., as a Lender



By: /s/ Robert
Mahoney                                                                


Name: Robert
Mahoney                                                                


Title: Senior Vice
President                                                                           





